Hill, Justice.
Relying on Code § 113-107, the testator’s widow attacked certain religious and educational devises in his will executed 13 months before his death. The superior court rejected her claims and upheld the validity of those devises based upon this court’s interpretation of that Code section in Hood v. First Nat. Bank of Columbus, 219 Ga. 283 (133 SE2d 19) (1963).
The appellant widow urges that Hood v. First Nat. Bank of Columbus, supra, should be overruled. We have reviewed that unanimous 1963 decision as well as the unanimous decisions it overruled and the legislative history of this Mortmain Act first enacted in 1863. We have determined that the Hood decision should be reaffirmed. Many of the reasons for this decision are amply stated in the Hood opinion and need not be restated here.

Judgment affirmed.


All the Justices concur, except Jordan and Hall, JJ., who concur specially, and Nichols, C. J., who is disqualified.